 

Exhibit 10.4

FIRST AMENDMENT

TO THE

THE FIRST NATIONAL BANK OF MIFFLINTOWN

SECOND AMENDED AND RESTATED

SALARY CONTINUATION AGREEMENT

DATED DECEMBER 31, 2008

FOR

RICHARD LEITZEL

THIS AMENDMENT is entered into this 29th day of October, 2010, by and between
THE FIRST NATIONAL BANK OF MIFFLINTOWN (the “Company”), a national banking
association located in Mifflintown, Pennsylvania, and RICHARD LEITZEL (the
“Executive”).

WHEREAS, the Company and the Executive executed the Second Amended and Restated
Salary Continuation Agreement on December 31, 2008, (the “Agreement”);

WHEREAS, Section 8.1 of the Agreement provides that the Agreement may be amended
upon mutual consent of the parties thereto; and

WHEREAS, the parties now desire to amend the Agreement for the purpose of
changing the Normal Retirement Benefit amount and Schedule A;

NOW, THEREFORE, it is agreed by and between the Company and the Executive as
follows:

Section 2.1.1 of the Agreement shall be deleted in its entirety and replaced as
follows:

2.1.1    Amount of Benefit.    The annual benefit under this Section 2.1 is
Forty Three Thousand Dollars ($43,000).

Schedule A shall be deleted in its entirety and replaced by the Schedule A
attached hereto.



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
indicated above.

 

EXECUTIVE:   

COMPANY:

 

  

THE FIRST NATIONAL BANK OF

MIFFLINTOWN

 

/s/ Richard R. Leitzel

   By  

/s/ John P. Henry, III

RICHARD LEITZEL    Title  

 

By execution hereof, First Community Financial Corporation consents to and
agrees to be bound by the terms and conditions of this First Amendment to the
Agreement.

 

ATTEST:  

CORPORATION:

 

   

FIRST COMMUNITY FINANCIAL

CORPORATION

 

/s/ Jennifer S. Kauffman

  By:  

/s/ John P. Henry, III

Title  

Asst. Secretary

  Title  

 



--------------------------------------------------------------------------------

Plan Year Reporting

 

 

Salary Continuation Plan

Schedule A

Richard R. Leitzel

 

Birth Date: 8/23/1955

 

Normal Retirement: 8/23/2020, Age 65

  Early Termination   Disability  

 

Change in Control

 

Pre-retire.

Death

Benefit

 

Annual2

Benefit

             Annual Benefit2
Amount Payable at
Normal Retirement
Age  

Annual Benefit2

Amount Payable at
Normal Retirement
Age

 

Annual Benefit2

Amount Payable at
Separation from
Service

 

Values

as of

  Age  

Based On

Accrual

 

Based On

Accrual

 

Based On

Accrual

 

Based On

Benefit

  (1)   (2)   (3)   (4)   (5)

Oct

 

2010 1

  55   13,185   13,185     7,283   43,000

May

 

2011

  55   15,790   15,790     9,077   43,000

May

 

2012

  56   19,508   19,508   11,906   43,000

May

 

2013

  57   23,011   23,011   14,910   43,000

May

 

2014

  58   26,309   26,309   18,099   43,000

May

 

2015

  59   29,416   29,416   21,485   43,000

May

 

2016

  60   32,343   32,343   25,079   43,000

May

 

2017

  61   35,100   35,100   28,895   43,000

May

 

2018

  62   37,696   37,696   32,947   43,000

May

 

2019

  63   40,142   40,142   37,248   43,000

May

 

2020

  64   42,445   42,445   41,815   43,000

Aug

 

2020

  65   43,000   43,000   43,000   43,000

 

1

The first line reflects just the initial values as of October 1, 2010.

 

2

The annual benefit amount will be distributed in 12 equal monthly payments for a
total of 180 monthly payments.

 

*

IF THERE IS A CONFLICT IN ANY TERMS OR PROVISIONS BETWEEN THIS SCHEDULE A AND
THE AGREEMENT, THE TERMS AND PROVISIONS OF THE AGREEMENT SHALL PREVAIL. IF A
TRIGGERING EVENT OCCURS, REFER TO THE AGREEMENT TO DETERMINE THE ACTUAL BENEFIT
AMOUNT BASED ON THE DATE OF THE EVENT.

Salary Continuation Plan for The First National Bank of Mifflintown -
Mifflintown, PA

424851 60505 479982 v10.10.06 10/26/2010:14 SCP-E